Citation Nr: 1424717	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  08-20 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for a right leg disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from December 1980 to April 1981, with subsequent reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2006 and March 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In July 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been associated with his claims file.

This case was previously before the Board in September 2012 at which time it was remanded for further development.  In compliance with the remand, VA has issued to the Veteran and his representative proper notice concerning the Veteran's claim to reopen; requested records of the Veteran's in-service treatment from his Reserve unit; provided an audiological examination; and obtained non-VA treatment records regarding the Veteran's hypertension.  The Board finds that there has been substantial compliance with the remand directives; no further action is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  In an unappealed October 1998 rating decision, the RO denied service connection for a right leg disorder (claimed as right knee and foot disorders).

2.  Evidence added to the record since the October 1998 rating decision is cumulative or redundant of evidence then of record, and does not relate to an unestablished fact necessary to establish service connection for a right leg disorder.

3.  The Veteran did not have hypertension in service or until many years after service, and there is no competent evidence that any current hypertension is related to service or to any incident therein.

4.  The Veteran did not have a bilateral hearing loss disability for VA purposes on separation from service or within one year of separation, and a probative medical opinion fails to link his current bilateral hearing loss to service.

5.  The evidence fails to show that the Veteran's tinnitus was caused by his active service.


CONCLUSIONS OF LAW

1.  The October 1998 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has not been submitted, and thus, the criteria for reopening a claim of entitlement to service connection for a right leg disorder have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 4.104, Diagnostic Code 7101 (2013).

4.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

5.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA received the Veteran's claim of entitlement to service connection for hearing loss, tinnitus, and a right leg disorder in April 2006 and his claim of service connection for hypertension in December 2007.  The RO provided the required notice in letters sent to the Veteran in June 2006, January 2008, and October 2012.

VA's duty to assist includes assisting a claimant in obtaining service treatment records (STRs) and other relevant records identified by the claimant.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Pursuant to this duty, VA has associated with the Veteran's claims file his VA treatment records, personnel file, and STRs.  While the Veteran has contended that his STRs are not complete, VA issued a memorandum dated July 2013 stating that the correct custodian of the Veteran's STRs is the Records Management Center (RMC) and that a March 2006 response from the RMC indicates that the all available military medical records have been associated with the Veteran's file.

Also pursuant to VA's duty to assist the Veteran, VA must provide an examination and obtain a medical opinion when necessary.  The Veteran was afforded an audiological examination in October 2012.  VA has not afforded the Veteran an examination or obtained an opinion with regard to his claim of service connection for hypertension, but as explained in the merits section of this decision, the evidence is against finding that this disability manifested during service, or during the first post service year, a finding that is required in order to substantiate the Veteran's claim.  See 38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As previously acknowledged, the Veteran was afforded a hearing before the undersigned VLJ, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ enumerated the issues on appeal, and the VLJ and the Veteran's representative solicited information regarding the elements of the claims that were lacking to substantiate the Veteran's claims for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Reopening the Veteran's Claim of Service Connection for a Right Leg Disorder

By way of background, the Veteran filed a claim of service connection for fracture of the right foot and a right knee injury in July 1998.  In an October 1998 rating decision, the RO denied the Veteran's claim because the evidence failed to establish a relationship between a right foot fracture or knee injury and any disease or injury sustained during a period of active service.  The Veteran filed a notice of disagreement with the October 1998 rating decision, but did not perfect his appeal and the October 1998 rating decision became final.  38 U.S.C.A. § 7105 (West 2002); C.F.R. §§ 3.104(a), 3.156(b), 20.302 (2013); see Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In November 2002, the Veteran submitted a claim to reopen his claim for right foot fracture and right knee injury, which was denied by way of a February 2003 rating decision in which the RO explained that there was no new and material evidence associated with the claims file that warranted reopening of the claim.  The Veteran did not file a notice of disagreement with this rating decision and no additional evidence pertinent to his claim was physically or constructively associated with the claims folder within one year of that decision.  See 38 C.F.R. § 3.156(b); Bond, 659 F.3d at 1362; Buie, 24 Vet. App. at 251-52.  Thus, the February 2003 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002).

The claim that led to the present appeal was filed in April 2006.  In a rating decision dated September 2006, VA denied the Veteran's claim of service connection for a right leg disorder, explaining that new and material evidence was not submitted to reopen his claim as there is no evidence that such a condition either occurred in or was caused by service.

Generally, the Board may not assess the merits of a claim that has been the subject of a final denial, but the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108 (West 2002).  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

New and material evidence must be neither cumulative nor redundant of previous evidence of record and, with regard to materiality, need only relate to an unestablished fact necessary to substantiate the claim.  See id. at 119-20; 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the Board does not weigh the evidence or determine whether it is credible, but rather, treats the evidence as credible for the purpose of determining whether to reopen the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As previously acknowledged, the unestablished fact that is necessary to substantiate the Veteran's claim is evidence that the Veteran's right leg disorder either occurred during or was caused by his active service.

The evidence of record in October 1998 includes the Veteran's STRs for the period November 1980 to April 1981, service personnel records, non-VA treatment records, and the Veteran's July 1998 claim for benefits.  After the October 1998 rating decision became final, VA associated with his file VA treatment records, more recent records of his non-VA treatment, additional STRs and personnel records, (which continue to be silent as to the presence of the claimed disability) and various statements by the Veteran in which he recounted the circumstances surrounding his claimed in-service injury.  The Board finds that this evidence is new, but not material, as it does not demonstrate that the Veteran's right leg disorder either occurred during or was caused by active service.  In so finding, the Board acknowledges a January 2008 statement by the Veteran in which he contended that he was injured during training for the reserves in June 1983.  However, the Board notes that the Veteran stated in his July 1998 claim that he injured his right leg during summer camp or weekend training in 1982, 1983, or 1984.  Thus, the Board finds that the January 2008 statement is cumulative and redundant of statements already of record when the October 1998 rating decision became final.  Likewise, the additional service records obtained do not mention any right leg complaints, and therefore are not relevant to this issue.  38 C.F.R. § 3.156.  The Board finds that new and material evidence was not received subsequent to the last final disallowance of the claim, and thus, the claim is not reopened.

III.  The Merits of the Veteran's Claims of Service Connection for Hypertension, Hearing Loss, and Tinnitus

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  For VA purposes, active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty for training (INACDUTRA) during which the Veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2013).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Thus, with respect to the Veteran's Army Reserve service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.304 (2013).  Service connection is generally not legally merited when a disability incurred on INACDUTRA results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

The Board notes that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310 (2013).  

Notably, certain presumptions, such as the presumption of service connection for chronic diseases, do not apply to claims pertaining to a period of ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); Smith v. Shinseki, 24 Vet. App. 40 (2010).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

III.A.  Hypertension

The Veteran has contended that he has hypertension that was diagnosed in March 1981, which falls within a period of ACDUTRA, and his representative asserted in an August 2009 statement that the Veteran's hypertension was diagnosed during a discharge examination.  Non-VA treatment records dated October 2010 note that the Veteran currently has hypertension.

For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2013).

Here, the STRs do not contain any findings or diagnoses of hypertension.  The report of the Veteran's November 1980 enlistment examination documents a sitting blood pressure reading of 124/88, February 1981 STRs document a blood pressure reading of 120/70, and STRs dated March 1981 document a blood pressure reading of 132/88.  The Board finds that these readings do not show that the Veteran had or developed hypertension, within the meaning of 38 C.F.R. § 4.104, during service.

Thus, notwithstanding the Veteran's reports, the record does not establish that hypertension had onset during service.  Where, as here, there is a question of a diagnosis which is not capable of lay observation, and the claimed disability is not a simple medical condition, competent medical evidence is required to support the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.  Thus, to extent that the Veteran relates his hypertension to his service, the Board finds that he is not competent to opine as to the etiology of this disorder because hypertension is not a simple medical condition that can be diagnosed by a lay person based on personal observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").

What is more, the record is negative for postservice evidence of hypertension until more than ten years following his period of service.

Inasmuch as there is no evidence of hypertension in service or until many years thereafter, and no competent medical evidence relating the Veteran's current hypertension to service, the Board finds no basis for a favorable disposition of the Veterans appeal.  Accordingly, the appeal is denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.B.  Hearing Loss and Tinnitus

The Veteran asserted during his July 2012 hearing that he was informed during service in 1984 that he had a hearing problem, and that audiograms conducted between 1981 and 1984 show a decrease in his hearing acuity.  The Veteran also asserted during the hearing that medications that he uses to treat his nonservice-connected hypertension may aggravate, or otherwise affect, his tinnitus.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

Notably, however, "section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. . . .  Therefore, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  (Citations omitted.)  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).

Notably, the Veteran's STRs, which correspond to his period of ACDUTRA, do not include complaints, diagnoses, or treatment of a hearing disability.  These records do, however, include reports of audiometric tests that were conducted in November 1980, which is contemporaneous to his enlistment, and in March 1981.  These reports indicate that pure tone thresholds, in decibels, were as follows:


HERTZ (Hz)
Nov. 1980
500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0



HERTZ (Hz)
Mar. 1981
500
1000
2000
3000
4000
RIGHT
10
10
5
5
0
LEFT
5
5
5
5
10

The results indicate that clinicians reported audiometric test result thresholds at 500, 1000, 2000, and 4000 Hz at no greater than 10 decibels in March 1981, which immediately preceded the termination of his December 1980 to April 1981 period of ACDUTRA.  His STRs are negative for evidence of audiograms that were conducted during subsequent periods of service.  Overall, there is no evidence in the STRs to indicate that the Veteran had a hearing disability that was incurred or aggravated during a period of service.

Additionally, his file is negative for postservice reports or evidence of a hearing disability until his April 2006 claim of entitlement to service connection for his claimed hearing disabilities and the results of a postservice audiogram that was conducted in July 2006.  The Board finds that these facts weigh against the Veteran's assertion that he has experienced symptoms since service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (2006) (while the lack of contemporaneous medical records does not, in and of itself, render lay evidence not credible, the lack of such records is a fact that the Board can consider and weigh against a veteran's lay evidence).

In October 2012, VA provided an audiological evaluation in which speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  The examination report indicates that pure tone thresholds, in decibels, were as follows:


HERTZ (Hz)

500
1000
2000
3000
4000
RIGHT
40
40
25
65
70
LEFT
50
25
25
70
75

The examiner reported that the Veteran has sensorineural hearing loss in both ears.  She concluded that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service because, among other reasons, the in-service audiograms conducted in 1980 and 1981 reveal normal bilateral hearing and he did not participate in combat.  She also concluded that the Veteran's tinnitus is as likely as not a symptom associated with his hearing loss.  In drawing these conclusions, the examiner inquired about the impact the Veteran's hearing disabilities have had on the Veteran's daily life.

Because the examiner's conclusions were based upon her stated clinical expertise as well as a review of the Veteran's claims file and medical history, the Board finds that the examiner's statements concerning whether the Veteran's hearing disabilities were caused by service are adequate and probative.  See 38 C.F.R. § 3.303(a), (d); Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) ("[e]xamination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.").  Thus, while service connection is not precluded where hearing was within normal limits at separation from service, service connection must be established by submitting evidence of a causal relationship between service and the current disabilities, which, as per the examiner's opinion, does not exist.

The Board has also considered a February 2007 report of a non-VA audiometric evaluation.  The reporting audiologist noted that the Veteran had mild to severe bilateral sensorineural hearing loss at that time and that his speech discrimination scores were either good or excellent.  The audiologist concluded that the Veteran's high frequency hearing loss could be consistent with noise induced hearing loss.  The Board finds, however, that this opinion is speculative and fails to attribute the Veteran's current hearing loss and/or tinnitus to his service.  For that reason, the Board finds that this opinion is of little probative value with regard to substantiating the present claims.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (the Board is charged with the duty to assess the credibility and weight given to evidence).

In addition to considering medical evidence, VA must also consider all favorable lay evidence of record.  See 38 U.S.C.A. § 5107(b).  During his July 2012 hearing, the Veteran reported that he worked on generators during service that exposed him to noise, and thus, affected his hearing.  Overall, the Board finds the Veteran's statements concerning the onset of his symptoms are competent evidence, as he is competent to provide evidence concerning his personal observations.  See Jandreau, 492 F.3d at 1377.

However, to the extent that the Veteran has asserted that there is a causal relationship between his service and his hearing disabilities, the Board finds that he is not competent to provide evidence pertaining to complex medical issues such as the etiology of these disabilities.  Jandreau, 492 F.3d at 1377; Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although non-expert opinions regarding nexus are not to be categorically rejected, a layperson's competence to provide a nexus opinion depends on the facts of the particular case).   Whether hearing loss and tinnitus manifesting many years after exposure to noise in service, such as in this case, is due to such exposure is a complex question that is not answerable by personal observation alone or by the application of knowledge within the realm of a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Jandreau, 492 F.3d at n.4.

Overall, the Board finds that the opinion of the examiner who conducted the October 2012 examination is the only competent and probative evidence of record as to whether the Veteran's current hearing loss and tinnitus were caused by his active service.

Therefore, while 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between service and the current disability, the Board finds that there is no medical relationship between the Veteran's potential in-service exposure to loud noise and his current disabilities.  See Hensley, 5 Vet. App. at 159; 38 C.F.R. § 3.303(d).  There is no evidence of record that shows that the Veteran has hearing disabilities that resulted from disease or injury incurred or aggravated while engaged in ACDUTRA, or an injury incurred or aggravated while engaged in INACDUTRA.

Accordingly, the preponderance of evidence is against finding that the Veteran is entitled to direct service connection with regard to his hearing loss and tinnitus.  What is more, with regard to the Veteran's assertion that the medications that he uses to treat his hypertension may aggravate his tinnitus, the Board finds that service connection for tinnitus is not warranted on a secondary basis because the Veteran is not service connected for the primary disability, hypertension.  See 38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

For the reasons explained above, the Board concludes that the evidence is against finding that the Veteran's hearing loss and tinnitus had onset during a period of active service, that his hearing loss and tinnitus were caused by any event, injury, or disease during active service, or that his tinnitus was aggravated by a disability for which he has service connection.  The preponderance of evidence is therefore against a finding of service connection for hearing loss and tinnitus and the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.










	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence not having been submitted, reopening of the claim for service connection for a right leg disorder is denied.

Service connection for hypertension is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


